Citation Nr: 1218475	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  08-29 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from August 1960 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, in which the RO denied the Veteran's claims for service connection for a bilateral hearing loss disability and for tinnitus.  In his September 2008 substantive appeal (VA Form 9), the Veteran requested a Board hearing at the RO; however, he later withdrew this request in a December 2008 written statement.


FINDINGS OF FACT

1.  Bilateral hearing loss disability is related to in-service noise exposure.

2.  Tinnitus is related to in-service noise exposure.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Given the favorable disposition of the claims on appeal, further discussion of the VCAA is unnecessary. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing:  (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system such as sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a).  See also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (sensorineural hearing loss is an organic disease of the nervous system).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.307(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

In this case, the Veteran asserts that his bilateral hearing loss disability and tinnitus are the result of noise exposure during service - specifically, from artillery fire.  In written statements, he has described firing exercises involving 20-30 rounds and standing next to 150 mm Howitzer guns while they were being fired.  He estimated that he fired these guns hundreds of times.  He said that he was not issued hearing protection during service.  

The Veteran's service treatment records are unremarkable for complaints, treatment, or diagnoses related to hearing loss.  At his August 1960 entrance examination, his hearing was 15/15 (normal) on whispered voice test, bilaterally.  A hearing test was not administered at his August 1964 discharge examination.

Post-service, the Veteran said that he went to work at Boeing Aircraft Corp in March 1965.  See September 2007 statement.  At that time, he said that a hearing test showed that he had hearing loss.  He said he contacted Boeing, but was informed that the records had been destroyed.

The Veteran then went to work at Edward Hines Lumbar Co. driving logging trucks.  See September 2007 statement.  He said that hearing tests continued to show that he had hearing loss, but that these records have also been destroyed.  

The earliest documented evidence of the Veteran's hearing loss disability is an April 1992 record from Blue Mountain Hearing Center.  At that time, he indicated that he was aware that he had hearing loss and that the onset and been gradual.  He also noted that he had had hearing tests by previous employers and was routinely exposed to noise in his present job.  He also indicated that he wore hearing protection.  He reported that he was exposed to recreational noise from chainsaws, firearms, and tractors.  The Veteran's puretone thresholds, in decibels, were as follows (in ISO units):


HERTZ

500
1000
2000
3000
4000
RIGHT
10
25
20
40
80
LEFT
10
30
20
65
80

Subsequent records from Blue Mountain Hearing Center continued to show mild to severe high frequency hearing loss.  In April 1997, the Veteran indicated that he thought that running heavy equipment caused his hearing loss.  

A September 2006 private medical record from Dr. Bachtold at Blue Mountain Hospital Community Clinic reflects that the Veteran complained of worsening progressive hearing loss and tinnitus.  The physician opined that this was likely age related hearing loss accelerated by excessive howitzer gun fire exposure during his military career.  The Veteran was referred to an audiologist for further testing.

A September 2006 private medical record from Blue Mountain Hearing Center indicates that the Veteran's puretone thresholds, in decibels, were as follows (in ISO units):



HERTZ

500
1000
2000
3000
4000
RIGHT
15
30
40
55
80
LEFT
25
35
35
70
80

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  Dr. Hicks, an audiologist, diagnosed the Veteran with mild to severe sensorineural hearing loss.  He opined that based upon the available test data, it appeared "at least as likely as not" that the Veteran's hearing loss started during his four years serving in a Marine artillery unit.  

The report of the February 2007 VA examination reflects that the Veteran reported noise exposure during military service.  He also said he worked as a truck driver for 34 years and that at some point in his career, he began receiving annual audiograms.  He said that he also began wearing earplugs while working.  He said that recreational activities included hunting and shooting.  He said he wore earplugs while target shooting, but not while hunting.  During audiological evaluation, the Veteran's puretone thresholds, in decibels, were as follows (in ISO units):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
40
60
80
LEFT
30
35
30
80
74

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  The assessment was mild sloping to severe high frequency sensorineural hearing loss with excellent word recognition bilaterally.  The examiner, a clinical audiologist, noted that there was no evidence of hearing loss or tinnitus in the service medical records and that the Veteran had occupational and recreational noise exposure as a civilian.  The examiner opined that the Veteran's hearing loss and tinnitus were less likely than not due to active duty exposure.  

At the outset, the Board notes that the Veteran is competent to report that which he has personally experienced, such as noise exposure and the onset of hearing loss and tinnitus.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Furthermore, the Board finds the Veteran's statements concerning his experiences in service and the gradual loss of hearing with tinnitus are credible.  The Board points out that the Veteran has consistently reported not only his military noise exposure, but his substantial civilian and recreational noise exposure.  These reports, which were potentially detrimental to his claims, indicate that the Veteran is a credible historian.  

The Board notes that the absence of in-service evidence of hearing loss or tinnitus is not fatal to a claim for service connection.  See 38 C.F.R. § 3.303(d); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

In this case, the Veteran currently meets the definition for hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Because the Veteran was not tested during service, it is unclear whether he met these requirements during service.  According to the Veteran, he had some degree of hearing loss when he began working for Boeing in March 1965 - six months after separation from service.  Unfortunately, these records have been destroyed and it is unclear whether he met the definition for a hearing loss disability at that time.  Therefore service connection for bilateral hearing loss disability cannot be presumed to have been incurred in service.  See 38 C.F.R. §§ 3.307, 3.309.

With regard to the medical evidence, the Board acknowledges that competing competent evidence has been presented with respect to the matter at hand.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens  v. Brown, 7 Vet. App. 429, 433   (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  

In this case, the February 2007 examiner, Dr. Hicks, and Dr. Bachtold have all provided competent medical opinions.  For the reasons explained below, the Board finds that the weight of the medical evidence favors finding a nexus between the Veteran's service and his current hearing loss disability and tinnitus.  At the very least, the evidence is in relative equipoise and the benefit of the doubt should be given to the Veteran.

The medical evidence weighing against the Veteran's claims consists of the February 2007 VA examiner's opinion that the hearing loss and tinnitus were less likely than not related to noise exposure during his military service.  Her opinion was at least partially based on the fact that there was no evidence of hearing loss or tinnitus in the service medical records.  The Board points out, however, that the Veteran was not tested during service or at discharge.  Therefore, the fact that no hearing loss was shown in service has little probative value.  Furthermore, it does not appear that the examiner considered the Veteran's assertion that he was found to have hearing loss six months after discharge when he began working for Boeing.  On the other hand, the examiner reviewed the claims file and considered the Veteran's civilian and recreational noise exposure.  Hence, the Board finds that the opinion has some, albeit questionable, probative value.

The medical evidence that supports the Veteran's claims consists of the September 2006 opinions by Dr. Bachtold and Dr. Hicks that link the Veteran's hearing loss and tinnitus to his military service.  Neither the physician nor the audiologist provided a rationale or explanation for their opinions; however, the Board notes that as doctors, they presumably have expertise in this area.  Furthermore, because neither report provides a medical history, it is unclear whether the Veteran's civilian and recreational noise exposure was considered.  Given the opinions, however, it can be assumed that they obtained a history from the Veteran of his military noise exposure and the Veteran has been very candid about his civilian and recreational noise exposure.  Furthermore, both doctors are associated with Blue Mountain Hospital and it has been well-documented at that facility that the Veteran was a truck driver and exposed to noise on the job.  Therefore, it is reasonable to assume that Dr. Bachtold and Dr. Hicks had knowledge of the Veteran's civilian noise exposure as well as his military noise exposure.  Therefore, the Board finds that these opinions, while perhaps not as complete as would be preferred, are probative.

Collectively, the Board finds that the lay and medical evidence in this case weighs in favor of the Veteran's claims.  At the very least, the pertinent evidence is in relative equipoise on the question as to whether there is a nexus between the Veteran's military service and his current hearing loss disability and tinnitus.  

Given the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the service connection for bilateral hearing disability and tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 



ORDER

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


